Order entered September 9, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00298-CR

                     MONTRANCE TYRONE ROBERSON, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F15-51843-N

                                           ORDER
       The Court REINSTATES the appeal.

       On August 16, 2016, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. We ADOPT the August 31, 2016 findings that: (1)

appellant desires to pursue the appeal; (2) appellant is indigent and is represented by Kathi Drew

of the appellate division of the Public Defender’s Office who made a timely request for

preparation of the reporter’s record on March 22, 2016; (3) the court reporter was Sandra

Hughes; (4) Ms. Hughes has been unable to prepare the reporter’s record due to health issues, but

is working on the record and requests three more weeks to complete the reporter’s record for

filing; and (5) the trial court recommended the three-week extension for Ms. Hughes to complete
the record. We ORDER court reporter Sandra Hughes to file the compiled reporter’s record in

these appeals no later than September 21, 2016.

                                                  /s/   LANA MYERS
                                                        JUSTICE